                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
SHAWN MURPHY,

                          Plaintiff,
      v.                                            Case No. 16-cv-1462-pp
                                                    Appeal No. 20-2453
NICOLE KAMPHUIS, et al.,

                        Defendants.
______________________________________________________________________________

  ORDER DENYING PLAINTIFF’S MOTION OBJECTING TO THE COURT’S
ORDER (DKT. NO. 118) AND GRANTING PLAINTIFF’S MOTION FOR LEAVE
  TO PROCEED WITHOUT PREPAYING THE APPEAL FEE (DKT. NO. 125)
______________________________________________________________________________

       On March 31, 2020, the court issued an order dismissing this case. Dkt.

No. 108. On July 10, 2020, the court denied the plaintiff’s motion to accept an

exhibit and denied his motion to amend the judgment. Dkt. No. 116. On

August 3, 2020, the court received from the plaintiff a motion objecting to the

court’s order denying his motion to accept the exhibit. Dkt. No. 118. The next

day, the court received his notice of appeal of the final judgment. Dkt. No. 119.

The plaintiff has filed a motion for leave to proceed with his appeal without

prepaying the appellate filing fee. Dkt. No. 125.

I.    Motion Objecting to Court’s Order (Dkt. No. 118)

      The plaintiff objects to the court’s July 10, 2020, order denying as

irrelevant his motion to accept exhibit. Dkt. No. 118. In that motion, the

plaintiff asked the court to accept a letter from Waupun Correctional

Institution Warden Brian Foster dated April 8, 2020, which summarized

Waupun’s continued attempts to provide the plaintiff with additional legal

                                        1

           Case 2:16-cv-01462-PP Filed 09/08/20 Page 1 of 6 Document 127
library time and some new technology that the Wisconsin Department of

Corrections was in the process of implementing. Dkt. No. 110 at 2. The court

determined that the letter did not constitute new evidence because the

defendants’ actions giving rise to the plaintiff’s lawsuit occurred before the

April 8, 2020 letter. Dkt. No. 116 at 2-3.

      In his objection, the plaintiff contends that the court should have

considered his document because Warden Foster stated that the plaintiff was

receiving an ADA accommodation. Dkt. No. 118 at 1. The plaintiff states that in

granting the defendants’ motion for summary judgment, the court found that

the plaintiff was not a qualified individual under the ADA. Id. The plaintiff is

incorrect. The court’s summary judgment decision determined that there was a

genuine issue of material fact as to whether the plaintiff had a disability under

the ADA; it did not determine that the plaintiff was not a qualified individual

under the ADA. Dkt. No. 108 at 31-32. The April 8, 2020 document has no

bearing on what the defendants did before and during 2018. The court will

deny the plaintiff’s objection, but the April 8, 2020 letter (dkt. no. 110 at 2) will

be included in the appeal record.

II.   Motion for Leave to Proceed Without Prepaying the Appeal Fee
      (Dkt. No. 125)

      Under the Prison Litigation Reform Act, a prisoner must pay the

applicable filing fees in full for a civil case. 28 U.S.C. §1915(b). If a prisoner

does not have the money to pay the $505 filing fee in advance for an appeal, he

can request the court for permission to proceed without prepaying it. For the

court to consider such a request, the prisoner must complete a petition and
                                          2

        Case 2:16-cv-01462-PP Filed 09/08/20 Page 2 of 6 Document 127
affidavit and return it to the court, along with a certified copy of his trust

account statement showing transactions for the prior six months. 28 U.S.C.

§1915(a)(2). The court must assess an initial partial filing fee of twenty percent

of the average monthly deposits to the plaintiff’s prison account or average

monthly balance in the plaintiff's prison account for the six-month period

immediately preceding the filing of the notice of appeal, whichever is greater.

28 U.S.C. §1915(b)(1).

      After the prisoner pays the initial fee, he must make monthly payments

of twenty percent of the preceding month’s income until he pays the filing fee in

full. 28 U.S.C. §1915(b)(2). The agency that has custody of the prisoner will

collect the money and send payments to the court.

      There are three grounds for denying a prisoner appellant’s request to

proceed without prepaying the filing fee: the prisoner has not shown that he is

indigent, the prisoner filed the appeal in bad faith or the prisoner has three

strikes. See 28 U.S.C. §§1915(a)(2)-(3), (g). The court finds that the plaintiff has

established that he is indigent and that he has not accrued three strikes. That

leaves only the question of whether the plaintiff filed this appeal in good faith.

      If a court allowed a party to proceed without prepaying the filing fee in

the district court, that party may proceed without prepaying the filing fee on

appeal without further authorization, unless the district court certifies that the

appeal is not taken in good faith or determines that the party is otherwise not

entitled to proceed without prepaying the fee. Fed. R. App. P. 24(a). See also

Celske v. Edwards, 164 F.3d 396, 398 (7th Cir. 1999) (“. . . a plaintiff who . . .


                                         3

        Case 2:16-cv-01462-PP Filed 09/08/20 Page 3 of 6 Document 127
was allowed to proceed in forma pauperis in the district court retains his IFP

status in the court of appeals unless there is a certification of bad faith.”).

      A district court should not apply an inappropriately high standard when

making a good faith determination. Pate v. Stevens, 163 F.3d 437, 439 (7th Cir.

1998). An appeal taken in “good faith” is one that seeks review of any issue

that is not frivolous, meaning that it involves “legal points arguable on their

merits.” Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983) (quoting Anders

v. California, 386 U.S. 738 (1967)); see also Coppedge v. United States, 369

U.S. 438, 445 (1962). On the other hand, an appeal taken in bad faith is one

that is based on a frivolous claim, that is, a claim that no reasonable person

could suppose has any merit. Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir.

2000).

      The court does not find any indication that the plaintiff did not take this

appeal in good faith. Therefore, the court will grant his motion to proceed on

appeal without prepaying the filing fee.

      The plaintiff has filed a certified copy of his prison trust account

statement for the six-month period immediately preceding the filing of his

notice of appeal. A review of this information reveals that the plaintiff must pay

an initial partial filing fee of $1.47, as well as additional payments under 28

U.S.C. §1915(b)(2). Newlin v. Helman, 123 F.3d 429, 434 (7th Cir. 1997), rev’d

on other grounds by, Walker v. O’Brien, 216 F.3d 626 (7th Cir. 2000) and Lee

v. Clinton, 209 F.3d 1025 (7th Cir. 2000).




                                           4

         Case 2:16-cv-01462-PP Filed 09/08/20 Page 4 of 6 Document 127
      The court DENIES the plaintiff’s motion objecting to the court’s order.

Dkt. No. 118.

      The court GRANTS the plaintiff’s motion for leave to proceed on appeal

without prepaying the filing fee. Dkt. No. 125.

      The court ORDERS that by the end of the day on October 8, 2020, the

plaintiff must forward to the Clerk of Court the sum of $1.47 as the initial

partial filing fee for this appeal. If the clerk does not receive that amount by the

deadline, the court of appeals may dismiss the appeal. The plaintiff must

identify the payment by the case name and number.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      The court ORDERS that after the plaintiff has paid the initial partial

filing fee, the agency that has custody of the plaintiff must collect from his

institution trust account the $503.53 balance of the filing fee by collecting

monthly payments from the plaintiff's prison trust account in an amount equal

to 20% of the preceding month’s income credited to the prisoner’s trust

account and forwarding payments to the Clerk of Court each time the amount

in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The

agency shall clearly identify the payments by the case name and number. If the

plaintiff transfers to another institution—county, state or federal—the

transferring institution shall forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.




                                          5

        Case 2:16-cv-01462-PP Filed 09/08/20 Page 5 of 6 Document 127
      The court will electronically provide a copy of this order to PLRA

Attorney, United States Court of Appeals for the Seventh Circuit, through the

court’s electronic case filing system.

      Dated in Milwaukee, Wisconsin this 8th day of September, 2020.

                                         BY THE COURT:


                                         ________________________________________
                                         HON. PAMELA PEPPER
                                         Chief United States District Judge




                                           6

        Case 2:16-cv-01462-PP Filed 09/08/20 Page 6 of 6 Document 127
